Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2019/0230581 A1 to Hwang et al. (hereinafter Hwang) in view of U.S. Pre-Grant Publication US 2020/0059861 (Provisional application 62/461,583) to Huang et al. (hereinafter Huang) 

 	As to claims 1, 6 and 16, Hwang discloses a communication apparatus, comprising: 
		a receiver which, in operation: 
            receives, from an Access Point (AP), a Wake-up radio (WUR) operation element that indicates a  WUR primary channel used by the AP for transmission of WUR Beacon frames, and a WUR Mode element that indicates a WUR channel used by the AP for transmission of WUR Wake-up frames, 
 	receives the WUR Wake-up frames on the WUR channel (Hwang; Fig.7; [0155] shows and discloses WUR PPDU (=WUR Wake-up frame) is received on 4 MHz channel); and 
 	a control circuitry, which is coupled to the receiver and which, in operation, control the receiver to receive, from the AP, a WUR Beacon frame on the WUR primary channel (Hwang; Fig.7; [0155] shows and discloses legacy preamble (=a WUR Beacon frame) is received on 20 MHz channel)
 	Hwang discloses of receiving WUR beacon frame, but fails to disclose  receive, from the AP, a WUR Beacon frame on the first WUR channel according to a target WUR Beacon transmission time (TWBTT). However, Huang discloses
 	receive, from the AP, a WUR Beacon frame on the WUR primary channel according to a target WUR Beacon transmission time (TWBTT) (Huang; Provisional application [0028] discloses of receiving WUR beacon frame according to TWBTT)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to reduce interference by sending beacon frame in a target time. 

 	As to claims 2 and 7, the rejection of claim 1 as listed above is incorporated herein. In addition Hwang-Huang discloses wherein the WUR operation element includes a WUR operating class field and a WUR channel field that together indicate the WUR primary channel (Hwang; Fig.7; [0095]; shows 

	As to claims 3 and 8, the rejection of claim 1 as listed above is incorporated herein. In addition Hwang-Huang discloses wherein the WUR operation element is included in at least one of a beacon frame and a probe response frame (Hwang; Fig.7; [0095]; [0155] shows and discloses operation element is included in the legacy preamble (=beacon frame)).

	As to claims 4, the rejection of claim 1 as listed above is incorporated herein. In addition Hwang-Huang discloses wherein the WUR mode element includes a WUR operating class field and a WUR channel field that together indicate the WUR channel (Hwang; Fig.7; [0096]; shows plurality of fields (i.e WUR preamble, MAC-header, FCS etc.) in the 4 MHz channel. These fields correspond to class field and channel field)

	As to claims 5, the rejection of claim 1 as listed above is incorporated herein. In addition Hwang-Huang discloses wherein, either after receiving the WUR Beacon frame or if the WUR Beacon frame is not received within a determined time, the control circuitry performs scanning of the second WUR channel (Hwang; [0106]; [0168]). 

4.	Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2019/0230581 A1 to Hwang et al. (hereinafter Hwang) in view of U.S. Pre-Grant Publication US 2020/0059861 (Provisional application 62/461,583) to Huang et al. (hereinafter Huang) in view of U.S. Pre-Grant Publication US 2019/0289549 to Lim et al. (hereinafter Lim)

	As to claims 9, Hwang-Hang discloses WUR, but fails to disclose WUR PDU is one of 40 MHz or 80 MHz. However, Lim discloses 
 	wherein the transmitter transmits a WUR Frequency Division Multiple Access (FDMA) PHY Protocol Data Unit (PPDU) containing the WUR Wake-up frames, wherein the WUR FDMA PPDU is one of a 40 MHz WUR FDMA PPDU, an 80 MHz WUR FDMA PPDU, or an 80 MHz preamble punctured WUR FDMA PPDU (Lim; [0151]; [0178] discloses WUR PPDU is 40 MHz and FDMA PPDU. Here Lim is applied for the 1st alternative). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use a particular frequency band and thus use the limited resources in an effective way 

	As to claims 10, the rejection of claim 9 as listed above is incorporated herein. In addition Hwang-Hang Huang-Lim discloses wherein the WUR FDMA PPDU carries, on the WUR channel, the first frame addressed to a communication apparatus and carries, on the WUR primary channel, a null signal (Lim; [0184]).

	As to claims 11, the rejection of claim 9 as listed above is incorporated herein. In addition Hwang-Hang -Lim discloses wherein the null signal is a WUR frame (Lim; [0184])

	As to claims 12, the rejection of claim 9 as listed above is incorporated herein. In addition Hwang-Hang -Lim discloses herein the null signal is padding (Lim; [0107]; [0184])

	As to claims 13, the rejection of claim 9 as listed above is incorporated herein. In addition Hwang-Hang -Lim discloses wherein the WUR FDMA PPDU carries a broadcast WUR frame both on the  WUR primary channel and on the WUR channel (Hwang; [0097]; [0124]; [0155]).

	As to claims 14, the rejection of claim 9 as listed above is incorporated herein. In addition Hwang-Hang -Lim discloses wherein during transmission of the 80 MHz preamble punctured WUR FDMA PPDU, if the second WUR channel is not idle or the access point does not have a pending WUR frame intended for a communication apparatus listening on the second WUR channel, nothing is transmitted on the second WUR channel (Lim; [0151]; [0178] discloses WUR PPDU is 40 MHz and FDMA PPDU. Claim 14 is dependent on claim 9 and in claim 9, there are three alternative. Here Lim is applied for the 1st alternative).

	As to claims 15, the rejection of claim 9 as listed above is incorporated herein. In addition Hwang-Huang-Lim discloses wherein the transmitter transmits the WUR FDMA PPDU containing the WUR Wake-up frames on a wide-band channel that includes the WUR primary channel and WUR channel (Hwang; Fig.7; [0095]-[0096]; [0155]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478